NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 30 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ARTHUR RAY DEERE,                               No.    19-16851

                Plaintiff-Appellant,            D.C. No. 2:16-cv-01694-MCE-DB

 v.
                                                MEMORANDUM*
JOE A. LIZARRAGA, Warden,

                Defendant-Appellee,

and

CDC EMPLOYEES; PRISON LAW
OFFICE,

                Defendants.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                           Submitted October 26, 2020**

Before:      McKEOWN, RAWLINSON, and FRIEDLAND, Circuit Judges.

      California state prisoner Arthur Deere appeals pro se from the district court’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
summary judgment in his 42 U.S.C. § 1983 action alleging deliberate indifference

to his serious medical needs. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo whether the magistrate judge had jurisdiction. Allen v. Meyer, 755

F.3d 866, 867-68 (9th Cir. 2014). We vacate and remand.

      Deere consented to proceed before the magistrate judge. See 28 U.S.C.

§ 636(c). The magistrate judge then screened and dismissed Deere’s claims

against the Prison Law Office before any named defendant had been served. See

28 U.S.C. § 636(c)(1). Because all parties, including unserved defendants, must

consent to proceed before the magistrate judge for jurisdiction to vest, Williams v.

King, 875 F.3d 500, 503-04 (9th Cir. 2017), we vacate the magistrate judge’s

March 28, 2017 order and remand for further proceedings.

      In light of our disposition, we do not consider Deere’s contentions regarding

summary judgment.

      All pending motions and requests are denied.

      The parties will bear their own costs on appeal.

      VACATED and REMANDED.




                                          2                                   19-16851